HEI Exhibit 10.10(c)

HAWAIIAN ELECTRIC INDUSTRIES, INC.

EXCESS PAY PLAN

Addendum for Richard M. Rosenblum

WHEREAS, Richard M. Rosenblum is the President and Chief Executive Officer of
Hawaiian Electric Company, Inc. (“HECO”);

WHEREAS, HECO is a participating employer in the Hawaiian Electric Industries,
Inc. Excess Pay Plan (the “Excess Pay Plan”), which provides non-tax-qualified
deferred compensation benefits to a select group of highly compensated
management employees of Hawaiian Electric Industries, Inc. (“HEI”) and its
subsidiaries in excess of the tax-qualified pension benefits that can be
provided to such employees because of the limitations in Sections 401(a)(17) and
415 of the Internal Revenue Code of 1986, as amended;

WHEREAS, Mr. Rosenblum is a participant in the Excess Pay Plan;

WHEREAS, the offer letter dated December 8, 2008, under which HECO hired
Mr. Rosenblum as President and Chief Executive Officer, provides that
Mr. Rosenblum will be credited with two years of age and service for purposes of
calculating his Excess Pay Plan benefit, assuming that the Compensation
Committee of the Board of Directors of HEI and the HECO and HEI boards approve
the extra cost related to this grant of extra age and service credit;

WHEREAS, HECO and Mr. Rosenblum intended that the credit for an additional two
years of age and service would be used in calculating Mr. Rosenblum’s Excess Pay
Plan benefit only if it increased Mr. Rosenblum’s Excess Pay Plan benefit; and

WHEREAS, HEI and the other participating employers in the Excess Pay Plan
provide participant-specific non-tax-qualified deferred compensation benefits to
certain highly compensated management employees through Appendix I of the Excess
Pay Plan;

NOW, THEREFORE, HECO and Mr. Rosenblum agree as follows:

1. Mr. Rosenblum’s Excess Pay Plan benefit shall be determined in accordance
with the provisions of the Excess Pay Plan as amended effective January 1, 2009,
and as further amended hereafter, subject to the following adjustments:

a. Solely for purposes of calculating Mr. Rosenblum’s Excess Pay Plan benefit:

i. Mr. Rosenblum shall be treated as if he had two additional years of “Credited
Service” in the Retirement Plan for Employees of Hawaiian Electric Industries,
Inc. and Participating Subsidiaries (the “HEI Retirement Plan”).

ii. At the time of Mr. Rosenblum’s retirement, he shall be treated as if he were
two years older if the increase in age would increase his Excess Pay Plan
benefit.



--------------------------------------------------------------------------------

2. Except as provided in this Addendum, all provisions of the Excess Pay Plan,
as amended effective January 1, 2009, and further amended hereafter, shall apply
to Mr. Rosenblum’s Excess Pay Plan benefit. For example, the five-year vesting
requirement in the HEI Retirement Plan will continue to apply for purposes of
determining Mr. Rosenblum’s vested interest in the Excess Pay Plan. The credit
for two years of additional service applies only in calculating “Credited
Service”; it does not apply in determining “Vesting Service,” as defined in the
HEI Retirement Plan.

3. Subject to Sections 4.1(b)(2) and 4.3 of the Excess Pay Plan, Mr. Rosenblum’s
Excess Pay Plan benefit shall be paid at the time and in the form provided under
Section 4.1(b)(1) of the Excess Pay Plan (i.e., Mr. Rosenblum’s Excess Pay Plan
benefit shall commence to be paid six (6) months following Mr. Rosenblum’s
Separation from Service in the form of a single life annuity or other
actuarially equivalent life annuity available at the time of payment under the
HEI Retirement Plan).

4. This Addendum shall be part of Appendix I of the Excess Pay Plan and shall be
maintained by the employee benefits department of HECO as part of the schedule
identified in Appendix I.

Hawaiian Electric Company, Inc. and Richard M. Rosenblum have executed this
Addendum to the Hawaiian Electric Industries, Inc. Excess Pay Plan this 16th day
of November, 2009.

 

    HAWAIIAN ELECTRIC COMPANY, INC.

/s/ Richard M. Rosenblum

    By  

/s/ Constance H. Lau

Richard M. Rosenblum       Its Chairman of the Board

 

2



--------------------------------------------------------------------------------

Exhibit 1

HEI Retirement and Excess Pay Plans — Estimated Net Periodic Pension Cost for
Richard Rosenblum

 

     (1)     (2)    (3)    (4)      Retirement Plan
59/0     Excess Pay Plan
59/0    Add’l CostExcess
Pay Plan
Add 2 Yrs CS
59/2    Estimated
Total Cost
All Plans      (1)     (2)          

Estimated Net Periodic Pension Cost

          

(1) Service Cost

          

a) Service Cost

   $ 39,754      $ 54,625    $ —      $ 94,379

b) Interest

     2,634        3,619      —        6,253                             

c)      Total

     42,388        58,244      —        100,632

(2) Interest Cost

     —          —        188,759      188,759

a) Pension Benefit Obligation (PBO)

          

b) Expected Distributions

     —          —        —        —  

c) Expected Weighted Distributions

     —          —        —        —  

d) Average Expected PBO

     —          —        188,759      188,759

e)      Interest Cost

     —          —        12,505      12,505

(3) Amortization of Prior Service Cost

     —          —        25,680      25,680

(4) Estimated Net Periodic Pension Cost

     42,388        58,244      38,185      138,817

Discount rate:

     6.625 %         

Long term asset return rate:

     N/A           

Salary scale:

     graded           

 

Column 1 shows the HEI qualified plan estimated cost for Richard Rosenblum

Column 2 shows the HEI excess pay plan estimated cost for Richard Rosenblum

Column 3 shows the estimated cost under the excess pay plan for Richard
Rosenblum if he were given two additional years of credited service (Note: the
two year age increase does not affect the plan’s pension cost based on current
assumptions)

 

Watson Wyatt Worldwide